Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to Applicant’s amendments/remarks after final rejection filed 2/9/2022.

As filed, claims 1, 4, 5, 7-10, 15, 35, 71, and 111-123 are pending; and claims 2, 3, 6, 11-14, 16-34, 36-70, and 72-110 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 2/9/2022, with respect to claims 1, 4, 5, 7-10, 15, 35, 71, 87, and 111-123, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 112(a) scope of enablement rejection of claim 87 is withdrawn per cancellation of the claim.

Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with David Cauble on 2/23/2022.
The application has been amended as follows: 

In claim 1, amend the following: 
Before “wherein two instances of R3 are taken together”;
After “optionally substituted alkynyl;”; and
Insert -- or --.

Claim 122 is cancelled.

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a compound of instant formula (I-A) or composition thereof.
The prior art, which was the CAS044 publication used in the non-final rejection mailed on 11/10/2020, was removed because it failed to teach or suggest the position of the -C(=O)-X-R1 group on the 
    PNG
    media_image1.png
    41
    39
    media_image1.png
    Greyscale
 ring.  Without CAS044, the instant compounds are free of prior art; i.e. novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1, 4, 5, 7-10, 15, 35, 71, 111-121, and 123 are allowed.
Claims 2, 3, 6, 11-14, 16-34, 36-70, 72-110, and 122 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626